Citation Nr: 1209801	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  04-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

When this matter was previously before the Board in October 2007, September 2010, and May 2011, it was remanded for additional development.  It has since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Although not noted at service entrance, competent, persuasive medical and lay evidence clearly and unmistakably establishes that the Veteran's psychiatric disability pre-existed service.

2.  The Veteran has credibly asserted a chronic psychiatric disability aggravated in and continuing since his discharge from service, and competent medical and other evidence on the question of whether such disability-currently diagnosed as panic disorder with depressive disorder-increased in severity during active duty service, is, at least, in relative equipoise.  Therefore, the presumption of soundness has not been rebutted. 

3.  There is probative medical and lay evidence showing the Veteran has a current acquired psychiatric disorder related to his military service.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a panic disorder with depression are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for a psychiatric disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Factual Background

The Veteran's service treatment records include a March 1973 pre-induction report of medical history and examination indicating no psychiatric complaints or diagnoses.  An entry from November 1975 from the Department of Psychiatry and Neurology at the U.S. Army Hospital in Nurnberg, Germany notes that an examination was negative, and the Veteran was returned to duty.  No psychiatric abnormalities were found on the Veteran's April 1976 discharge examination.  

Following service, a November 1992 report from the Glenwood Medical Clinic notes that the Veteran complained of increased problems with anxiety.  He indicated that he had not had any problems with anxiety symptomatology before.  An assessment of anxiety was assigned.

A February 2004 report from private psychologist Dr. F. notes that the Veteran discussed service-related problems.  An assessment of panic disorder, rule out cognitive disorder, and rule out schizoaffective disorder, was indicated.  A later March 2005 report from Dr. F. notes that the Veteran reported that he was sexually abused as a child and that he felt abused by his roommates in service.  

A March 2004 VA outpatient treatment report notes that the Veteran reported problems with anxiety beginning in 1976.  He described feeling terrified most of the time while in service.  He also indicated that he had been on and off psychiatric medications since service.  A history of anxiety disorder not otherwise specified was noted.

On VA examination in January 2010, the Veteran reported that he was sexually abused by his brother during his childhood.  With respect to military history, the Veteran reported that he was terrorized by his peers who were drug dealers who accused him of being an informant.  He indicated that they threatened to stick him with a needle at night and trashed his room toward the end of his tour.  He reported that he talked to a psychiatrist while in service because of his fear of retaliation.  

After a review of the record and complete psychiatric evaluation, diagnoses of panic disorder and depressive disorder, not otherwise specified, were assigned.  The examiner noted that the Veteran presented with significant anxiety and depression, and if verified, his report of being threatened in the military would more likely than not exacerbate pre-existing anxiety and depression.  However, the examiner also noted that there was insufficient evidence regarding the alleged stressful events in the military to conclude that his military experiences resulted in increased anxiety and depression.

An April 2010 VA psychiatric consult notes that the Veteran was abused as a child.  He also indicated that his brother and his son were schizophrenic.  He reported that he felt like he was abused in service, and that his drill sergeant hit him in the back.  The Veteran also reported that his roommates in service were drug abusers who threatened him and told him they were going to shoot him up with drugs.  A diagnosis of generalized anxiety disorder and major depressive disorder was indicated.

The Veteran was afforded another VA examination in August 2011.  This examiner noted that the Veteran's claims file had been recently reviewed by the January 2010 examiner for an addendum opinion, and he copied the relevant portion of that opinion.

The January 2010 addendum opinion reflects the examiner's opinion that it is more likely than not that the Veteran had a mild psychiatric disorder prior to military service, and that the Veteran's psychiatric disorder was exacerbated during service, becoming severe.  He found it more likely than not that the psychiatric disorder underwent an increase in severity beyond its natural progression during military service.  He opined that it is more likely that not that the Veteran's military experiences significantly exacerbated pre-existing anxiety and depression resulting in a panic disorder with secondary depression.  In so finding, he noted that the Veteran was sexually abused by his brother during his childhood.  He judged the Veteran's pre-military functioning to be mildly impaired (Global Assessment of Functioning (GAF) score of 65) due to anxiety and depression about being sexually abused and threatened by peers about which the Veteran continued to have occasional nightmares.

With respect to service, the January 2010 examiner noted that the Veteran was threatened by his drug-dealing peers, and also trashed his quarters, which led the Veteran to seek out a military psychiatrist.  The examiner determined that overall level of functioning was estimated to be severely impaired (GAF of 45) due to anxiety and depression about being attacked by his peers, about which the Veteran continued to have frequent nightmares.

He also noted that the Veteran's current overall functioning was estimated to be moderately impaired (GAF 55) due to suicidal ideation, panic, poor concentration, nightmares, no close friends, and ongoing conflicts with family and peers.  He noted that this opinion represented a correction of his previous January 2010 conclusion that there was insufficient evidence of stressful events in the military to conclude exacerbation of pre-existing anxiety and depression by military service.  He indicated that upon reflection, there was good evidence that the Veteran's level of functioning became more impaired (more than would have occurred without such stress) after serving in the military, which can be attributed to his painful memories of being threatened with bodily harm and the destruction of his belongings while in the military.

In contrast the August 2011 examiner found that there was limited documentation supporting the Veteran's assertions regarding the onset of his symptoms.  He noted that psychological testing performed on examination showed signs of exaggeration and possible malingering.  He indicated that this meant that the Veteran's lay statements about the symptoms and onset could not be taken at face value due to concerns about exaggeration of symptoms for secondary gain.  The examiner also noted that there was no hard evidence of pre-military treatment or diagnosis, but the Veteran's lay statements about pre-military pathology could be considered at least partly credible since there was no potential gain from disclosing this, and his reports of pre-military trauma and symptoms are consistent between different evaluators.   Given this, he found it less likely than not that the Veteran's current mental condition had its onset in service and existed prior to service.  However, he could not make a retroactive diagnosis outside of a generic depressive disorder or anxiety disorder, not otherwise specified.  The examiner indicated that he could not state whether the Veteran's pre-military mental conditions went through a permanent increase in severity beyond their normal course as a result of military service without resorting to speculation, due to lack of accurate baseline information in the record regarding severity of symptoms.  He noted that the Veteran did not seek mental health treatment until much later in life, suggestive of later onset for such symptoms. 

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Similarly, in Wagner, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

At the outset, the Board notes that the Veteran's service treatment records pertaining to the November 1975 psychiatric treatment at a U.S. Army Hospital in Germany are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for psychiatric disability, currently diagnosed as a panic disorder with depressive disorder, is warranted.

The Board notes that the Veteran's service entrance examination does not note any psychiatric disability or complaint.  However, the Board finds that that competent, persuasive evidence clearly and unmistakably establishes that the Veteran's psychiatric disorder pre-existed service.  The January 2010 and August 2011 VA examiners specifically determined that the Veteran's psychiatric difficulties more likely than not existed prior to service.  This opinion appears consistent with the Veteran's own report of sexual trauma prior to service, which both examiners found to be credible.  Moreover, given the lack of any probative medical evidence to the contrary, the Board finds that the evidence on this point is clear and unmistakable.  

On this point, in determining whether his psychiatric condition preexisted service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b). See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  The Federal Circuit has also held that a Veteran's own lay statements that his current disorder or disease preexisted his active service may be sufficient to rebut the presumption of soundness, even in the absence of verifying clinical evidence or recorded history.  Harris v. West, 203 F. 3d. 1347, 1350 (Fed. Cir. 2000).  Nonetheless, the Harris case is quite fact specific in that a later medical opinion determining that the Veteran's condition preexisted service was based upon credible lay statements made by the Veteran about the pre-service history of his condition.  Id. at 1351.  Similarly, in the present case, based on credible lay assertions, January 2010 addendum opinion concluded the Veteran's psychiatric difficulties preexisted his military service.  

All of the above evidence clearly and unmistakably demonstrates that the Veteran had a preexisting psychiatric disorder prior to enlistment into military service in June 1973.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In light of this, the Board now turns to the requirement that VA must show by clear and unmistakable evidence that the Veteran's psychiatric disorder was not aggravated by service, in order to fully rebut the presumption of soundness.  Id.  

As for whether the disability was aggravated in service, the Board notes that aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this regard, the Board notes the Veteran has consistently asserted that he continued to have the same psychiatric symptoms since service to the present time, and has consistently described pre-service sexual trauma and the in-service events that led to the worsening of his psychiatric symptoms for which he sought treatment in November 1975.  There is no reason to doubt the credibility of the Veteran's statements other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, while it appears that the examination was negative, the November 1975 in-service notation tends to corroborate the Veteran's account that he did seek psychiatric treatment during service.

The Board acknowledges the August 2011 VA examiner's negative nexus opinion, in that he suggested that the Veteran's psychiatric symptoms had their onset many years after service.  However, the examiner's rationale was based in part on the lack of documented complaints, treatment, and diagnosis in service or for many years thereafter.  As previously noted, the Veteran's complete service treatment records-in particular, the report of November 1975 psychiatric treatment-are unavailable through no fault of his own, and his statements regarding aggravation of symptoms during service and continuity of symptomatology since service are credible.  As such, the examiner did not provide an adequate rationale for his opinion.  

Moreover, the January 2010 VA examiner's addendum reflects his opinion that the Veteran's psychiatric symptoms, which were mild prior to service, increased in severity beyond the natural progression as a result of in-service stressors.  The Board notes that in so finding, the examiner largely relied upon the Veteran's own statements regarding his pre-service and service psychiatric history.  However, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179   (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  Here, as discussed above, the Veteran's report of onset of his psychiatric symptoms prior to service due to prior sexual trauma, and in-service exacerbation due to harassment and threats in service is deemed credible.  Therefore, the Board finds that the opinion is probative.

As such, the Board finds that the competent opinion evidence on the question of whether the Veteran's pre-existing psychiatric disability was aggravated in service is, at least, in relative equipoise.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b) (West 2002), and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, since the evidence as to whether or not there was aggravation of a preexisting disorder is in equipoise, the Board clearly cannot show by clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not aggravated by his service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-2003.  In this regard, clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). This burden has not been met.  

When no preexisting condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection by direct in-service incurrence.  Wagner, 370 F.3d at 1096. The presumption of soundness would apply, even when there was evidence of a preexisting condition, if the VA fails to show by clear and unmistakable evidence that a preexisting condition was not aggravated by service.  Id.  This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a preexisting condition by clear and unmistakable evidence.  Id.  This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded, even though the case is technically being awarded based on evidence of aggravation of a preexisting disorder.  Id.

Resolving all reasonable doubt in the Veteran's favor, and given the heightened duty due to missing service records, the evidence supports service connection for a panic disorder with depression based on in-service incurrence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board does not express an opinion as to the severity of this psychiatric disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a panic disorder with depression is granted.


____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


